White, C. Thomas, J.
Defendant plead guilty to burglary in the District Court and was sentenced by the court to a term of 1 to 3 years in the Nebraska Penal and Correctional Complex with credit for time spent in the county jail awaiting sentence. He contends that the sentence was excessive. We disagree and affirm.
Section 28-532, R. R. S. 1943, provides that on conviction for the crime of burglary the defendant may be sentenced for a term of 1 year to 10 years in the Nebraska Penal and Correctional Complex or up to 6 months in the county jail or a $500 fine.
The presentence report indicates the defendant was previously convicted of burglary, contributing to the delinquency of a minor, insufficient fund checks, and obtaining money by false pretenses. The sentence imposed by the District Court was well within statutory limits and will not be disturbed absent an abuse of discretion. State v. Gillham, 196 Neb. 563, 244 N. W. 2d 177.
The judgment and sentence of the trial court are affirmed.
Affirmed.